DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 9-10 of applicant’s remarks, applicant argues that Dwyer and Saito fails to disclose the claim limitation “generate a conversation frame for an agent of the communication system based on the extracted first conversation data, wherein the conversation frame indicates a conversation structure to lead the first user to specific feeling” is acknowledged and considered;
In response, the examiner respectfully disagrees. The applicant acknowledged that Dwyer disclose the concept of generating a conversation frame for RT conversational analytics facility based on user’s conversation, and applied the “dissatisfaction” tag in the user’s feeling, in this case, Dwyer does disclose the second part claim limitation “wherein the conversation frame indicates a conversation structure to lead the first user to specific feeling,” this claim limitation is met by Saito reference, Saito disclose the concept of word in the conversation such as “Good,” “Nice,” or “Smart” indicates a user’s specific feeling. As such, the entire claim limitations are met by Brown, Dwyer, and Saito.  Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2016/0364381 A1, hereinafter refers as Brown) in view of Dwyer et al. (US 2015/0195406 A1, hereinafter refers Dwyer) and further in view of Saito (JP 2001-117581).

Regarding claim 1, Brown discloses a communication system comprising: 
a communication unit that receives a conversation of a user (Fig. 4, el. 630-632, conversation block);
an accumulation unit configured to accumulate the conversation frame (Fig. 4, para. 90-96);
Brown does not explicitly disclose a control unit that obtains a feeling parameter related to a feeling of the user who sends the conversation in units of the collected conversation, extracts the conversation frame from the conversation on a basis of the feeling parameter, and accumulates the conversation frame in the accumulation unit;
Dwyer teaches extract first conversation data conversation from the conversation of the first user based on the feeling parameter, wherein the conversation data corresponds to contents of the conversation of the first user (para. 85, the conversational analytics system to evaluate and comparing the metadata from user’s conversation based on behavior/emotion parameter, the process of evaluating and comparing would include extracting the metadata from the conversion in order to perform the comparing process); and generate a conversation frame for an agent of the communication system based on the extracted conversation data, wherein the conversation frame indicates a conversation structure a feeling (para. 85, para. 98-99, the RT conversational analytics facility to generate acoustic metadata frame based on the extracted metadata from the user’s conversation, tagging dissatisfaction);
It would be obvious for one of ordinary skill in art before the time of invention in order to modify Brown to include Dwyer to allow a system to increase user’s using experience;
Brown in view of Dwyer does not explicitly disclose determine a degree of happiness of the conversation of the first user, wherein the degree of happiness is associated with happiness of the first user; extract first conversation data from the conversation of the first user based on the feeling parameter and second conversation data, wherein a first degree of happiness of the second conversation data is greater than a second degree of happiness of the first conversation data, each of the first conversation data and the second conversation data corresponds to contents of the conversation of the first user, and the second conversation data occurs chronologically after the first conversation data in the conversation of the first user;
wherein the conversation frame indicates a conversation structure to lead the first user to specific feeling;
Saito teaches determine a degree of happiness of the conversation of the first user, wherein the degree of happiness is associated with happiness of the first user; extract first conversation data from the conversation of the first user based on the feeling parameter and second conversation data, wherein a first degree of happiness of the second conversation data is greater than a second degree of happiness of the first conversation data, each of the first conversation data and the second conversation data corresponds to contents of the conversation of the first user, and the second conversation data occurs chronologically after the first conversation data in the conversation of the first user (para. 5-7, para. 11-12, the vocabulary is used to determine the higher or lower degree of feeling);
wherein the conversation frame indicates a conversation structure to lead the first user to specific feeling (para. 11-12, the words in the conversation such as “Good,” “Nice,” or “Smart” indicates a user’s specific feeling);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Brown in view of Dwyer to include Saito in order to allow a system to accurate assess the user’s feeling such that a target ads can be provided to the users to generate the additional revenue. 

	Regarding claim 2, Brown in view of Dwyer in view of Saito discloses wherein the control unit analyzes the structure of the conversation of the user received from the client terminal via the communication unit, and generates response text of an agent on a basis of the conversation frame that coincides with the analyzed structure and that is accumulated in the accumulation unit (Brown, Fig. 4).

Regarding claim 3, Brown in view of Dwyer in view of Saito discloses wherein the control unit associates the conversation frame with attribute information of the user who has the conversation which is a basis of the conversation frame, and accumulates the attribute information and the conversation frame in the accumulation unit, and extracts, from the accumulation unit, the conversation frame that corresponds to the attribute information of the user of the client terminal and a structure that coincides with the structure of the analyzed conversation of the user, and generates response text on a basis of the extracted conversation frame (Brown, Fig. 4, para. 90-96, Dwyer para. 99).

Regarding claim 4, Brown in view of Dwyer in view of Saito discloses wherein the control unit transmits the generated response text to the client terminal via the communication unit (Brown, Fig. 4, para. 90-96).

Regarding claim 5, Brown in view of Dwyer in view of Saito discloses wherein the control unit generates voice synthesis data by performing voice synthesis on the response text and transmits the voice synthesis data to the client terminal via the communication unit (Dwyer para. 99, para. 30, para. 75).

Regarding claim 6, Brown in view of Dwyer in view of Saito discloses wherein the control unit links a conversation response frame that describes a structure of a conversation of a second user, which is estimated to be a factor in an increase in a level of the feeling parameter corresponding to a conversation of a first user, to a conversation condition frame that describes a structure of the conversation of the first user that occurs chronologically before the conversation of the second user, which is estimated to be the factor, and accumulates the conversation response frame and the conversation condition frame in the accumulation unit (Brown, Fig. 4, para. 90-96, Dwyer para. 99, para. 30, para. 75).

Regarding claim 7, Brown in view of Dwyer in view of Saito discloses wherein the control unit analyzes a structure of a conversation of a user received from a client terminal via the communication unit, and
if the conversation condition frame that coincides with the analyzed structure is detected from the accumulation unit, the control unit specifies a conversation response frame accumulated in association with the detected conversation condition frame, and generates a response text of an agent on a basis of the conversation response frame (Brown, Fig. 4, para. 90-96).

Regarding claim 8, Brown in view of Dwyer in view of Saito discloses wherein the control unit associates attribute information of the first user with the conversation condition frame and the conversation response frame and accumulates the attribute information, the conversation condition frame, and the conversation response frame in the accumulation unit, and if the conversation condition frame that corresponds to the analyzed structure and the attribute information of the user is detected from the accumulation unit, the control unit specifies a conversation response frame accumulated in association with the detected conversation condition frame, and generates response text of an agent on a basis of the conversation response frame (Brown, Fig. 4, para. 90-96, Dwyer Fig. 3, para. 99).

Regarding claim 9, Brown in view of Dwyer in view of Saito discloses wherein the control unit links a conversation response frame that describes a structure of a conversation of the second user, which is estimated to be a factor in an increase in a degree of happiness that represents a level of the feeling parameter corresponding to a conversation of the first user, to a conversation condition frame that describes a structure of a conversation of the first user that occurs chronologically before the conversation of the second user, which is estimated to be the factor, and accumulates the conversation response frame and the conversation condition frame in the accumulation unit (Brown, Fig. 4, para. 90-96, Dwyer Fig. 3, para. 99).

Regarding claim 10, Brown in view of Dwyer in view of Saito discloses wherein the degree of happiness is calculated on a basis of four factors related to happiness (Dwyer, para. 99).

Regarding claim 11, Brown in view of Dwyer in view of Saito discloses wherein the control unit collects a conversation of the user on social media via the communication unit (Brown, Fig. 4).

Regarding claim 12, Brown in view of Dwyer in view of Saito discloses wherein the control unit collects a voice conversation of the user via the communication unit (Brown, Fig. 4).

Regarding claim 13, the instant claim is analyzed with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/Primary Examiner, Art Unit 2425